DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/03/2021 has been entered. 
Claim 1 has been amended and claims 2-7 have been cancelled. Claims 1 and 8-13 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 9/03/2021 have been fully considered but are not persuasive. The amendments made to the claims have changed the scope of the invention. However, the references applied to the claims in the prior Office Action still map to the new scope of the claims.
Claim 2 of the claims filed 3/01/2021 for the Final Rejection recited “the driver's intention to cross an intersection or one or a plurality of lanes of an intersection is determined,” (emphasis added). The Final Rejection cited to Laine [0089] and Fig. 7 to show the intention to cross the intersection. In the claims filed 9/03/2021, the claim 1 has been amended to recite “the driver’s intention to cross one or a plurality of lanes of an intersection is determined” (emphasis added) and has changed the scope of the claims.
Applicant asserts “Laine does not consider individual lanes of traffic in an intersection on a street.” However, the claim has been amended to recite “the driver’s intention to cross one or a plurality of lanes of an intersection is determined” and under broadest reasonable interpretation, one of ordinary skill in the art would understand that turning or going straight at an intersection would be crossing at least one lane. Laine discloses the vehicle path is obtained from a navigation system and from driver cues such as turn signals or steering in [0048]. Examiner sets forth a driver’s intention to go across an intersection or turn at an intersection would be determined by the vehicle path because the driver would be going to an intended destination or going where they have indicated via turn signal or steering. Additionally, fig. 7 of Laine shows an intersection with host vehicle 201 with a predicted trajectory shown by the arrow. As stated above, going straight at the intersection would be crossing at least one lane of the intersection.
As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 U.S.C. §103 are therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the traffic scene” in lines 15 and 17. It is unclear whether these recitations are in reference to “the traffic scene that is perceived by the driver” in lines 5-6 and 11-12 or in reference to “a traffic scene in the area” in lines 12-13.
Claims 8-13 are dependent on claim 1 and inherit the deficiencies stated above. Thus, claims 8-13 are also rejected under similar grounds to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laine (U.S. Patent Application Publication No. 2016/0272215 A1) in view of Koehler et al. (U.S. Patent Application Publication No. 2011/0148613 A1; hereinafter Koehler).
Regarding claim 1, Laine discloses:
A method for assisting a driver in driving a vehicle, comprising: observing, by sensors, the driver of the vehicle and an environment of the vehicle to generate sensor data (cameras 215 and light radar sensor 217 detect obstacles in the environment, see at least [0028]-[0029]; sensor subsystem 210 also includes gaze sensor 219 to detect gaze of driver, see at least [0031] and  Fig. 2); 
determining, by a processor based on the sensor data, which part of a traffic scene is perceived by the driver (in-vehicle computing system 200 includes one or more processors, see at least [0024]; driver gaze sensor 219 determines the line of sight of the driver and which part of the environment is seen, see at least [0058]) 
determining, by the processor based on the sensor data, an area of the environment of the vehicle that is relevant for judging if a (vehicle path/trajectory is calculated and the presence of obstacles in the vehicle trajectory is determined, see at least [0048], [0050], and Fig. 3) 
the area is determined based on an attention delegation task defining an aspect of the traffic scene to be observed by the environment sensors (the driver’s field of view is calculated and obstruction sensors determine whether an obstruction exists in the driver’s field of view or outside the field of view, see at least [0067]-[0069] and Fig. 4); 
the attention delegation task is determined based on a request or an instruction of the driver or based on the driver's focus in the traffic scene determined on the basis of the driver's traffic observation or perception that is monitored (gaze sensor data is evaluated to determine the driver’s field of view to determine whether an obstruction exists in the driver’s field of view and whether obstructions exist outside the driver’s field of view, see at least [0067]-[0069] and Fig. 4); 
the obtained environment information is evaluated by the processor based on the attention delegation task and information on a result of such evaluation is output; (an evaluation is made to determine whether the obstacle that was detected by the sensor subsystem 210 has been detected by the driver or not, see at least [0059] and Fig. 3)
the driver’s intention to cross one or a plurality of lanes of an intersection is determined (the system determines vehicle path by navigation subsystem to guide the driver to a destination or by driver steering or use of turn signals, see at least [0048]; in-vehicle computing system 200 calculates the trajectory of the vehicle 201 at an intersection, see at least [0089] and Fig. 7) *Examiner sets forth going straight at an intersection or turning at an intersection crosses at least one lane at the intersection.
Laine does not disclose:
generating and outputting, by the processor, a signal based on which brakes of the vehicle are activated so that the vehicle is prevented to move further until the part of the traffic scene that is perceived by the driver can be determined to cover a 
Page 3 of 17the signal is generated and outputted only in case that the information on the result of the evaluation of the obtained environment information comprises a confirmation that the driver can safely execute his intended driving maneuver
the signal causes the brakes of the vehicle to be activated when the vehicles stops at an intersection and to release the brakes when the driver perceived the part of the traffic scene in the area
the brakes are released for a predetermined duration in order to allow perception of the part of the traffic scene in the relevant  area, take a decision by the driver and start a movement to cross the intersection
However, Koehler teaches:
generating and outputting, by the processor, a signal based on which brakes of the vehicle are activated so that the vehicle is prevented to move further until the part of the traffic scene that is perceived by the driver can be determined to cover a part of a traffic scene in the area (in step 58, the vehicle can be automatically guided by activating the brakes when it is determined that the driver is not overlooking the intended drive area, see at least [0036])
Page 3 of 17the signal is generated and outputted only in case that the information on the result of the evaluation of the obtained environment information comprises a confirmation that the driver can safely execute his intended driving maneuver (steps 62 and 53 search for empty spaces where no obstructions are present and calculate a trajectory that the vehicle may take prior to the determination of activating the brakes in steps 56 and 58, see at least [0034] and Fig. 4)
the signal causes the brakes of the vehicle to be activated when the vehicle stops and to release the brakes when the driver perceived the part of the traffic scene in the area (the brakes are activated to stop or pause the vehicle in step 58 and loops back to step 55 where it is determined whether the driver looks in order to continue to automatic driving, see at least [0036] and Fig. 4);
the brakes are released for a predetermined duration in order to allow perception of the part of the traffic scene in the relevant area, take a decision by the driver (the system causes the vehicle to decelerate after a certain amount of time after it has determined driver did not perceive the driving path, if the driver views the driving path the system allows the vehicle to continue, see at least [0030] and [0036])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver perceived obstacle determination disclosed by Laine by adding the brake activation and brake release delay taught by Koehler. One of ordinary skill in the art would have been motivated to make this modification in order to automatically control a vehicle according to the vehicle surroundings and ensure a driver has 
Regarding claim 8, the combination of Laine and Koehler teach the elements above and Laine further discloses:
a glancing behavior of the driver is determined by the processor based on the sensor data and, based on the determined (the gaze sensor 219 determines in steps 345, 520, and 530 whether the driver has identified the obstacle in the driver’s gaze or not, see at least [0077]-[0079], Fig. 3, and Fig. 5)
Regarding claim 9, the combination of Laine and Koehler teach the elements above and Laine further discloses:
the glancing behavior of the driver is determined by analyzing the driver's eye gaze or the driver's head motion and any partial movement of the two (“The driver gaze may be calculated based on data acquired by a gaze sensor (e.g., gaze sensor 219 of FIG. 2), such as head turn angle, head tilt angle, eye position, and so on” [0074])
Regarding claim 10, the combination of Laine and Koehler teach the elements above and Laine further discloses:
head and eye movements of the driver are determined by the processor based on the sensor data and (head movements and eye movements are detected by the gaze sensor 219, see at least [0074]) a prediction when the part of the traffic scene that is perceived by the driver covers the part of the traffic scene in the area is performed based on the determined head and eye movements (the gaze sensor 219 determines in steps 345, 520, and 530 whether the driver has identified the obstacle in the predicted vehicular trajectory, see at least [0077]-[0079], Fig. 3, and Fig. 5)
Regarding claim 11, the combination of Laine and Koehler teach the elements above and Laine further discloses:
the timing or time duration of the signal output assigned to the driver is determined by the processor based on stored driver profiles (“the driver gaze may be continuously monitored, and a current driver gaze, an average driver gaze over a duration, and/or a selection of previously-determined driver gaze measurements may be stored in a storage device for evaluation,” see at least [0074]) 
Regarding claim 12, the combination of Laine and Koehler teach the elements above and Laine further discloses:
A driver assistance system comprising sensors for observing a driver of a vehicle (gaze sensors 219, see at least [0074] and Fig. 2) and an environment of the vehicle (sensor subsystem 210, see at least [0028] and Fig. 2) and a processor configured to perform the method according to claim 1 based on the driver and environment observation (in-vehicle computing system 200 includes one or more processors to perform the embodiments based on combined sensor data, see at least [0024])
Regarding claim 13, the combination of Laine and Koehler teaches the elements above and Laine further discloses:
A vehicle on which a driver assistance system according to claim 12 is mounted (in-vehicle computing system 200 is integrated inside vehicle 201, see at least [0023])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamaoki et al. (U.S. Patent Application Publication No. 2012/0166072 A1) teaches a driving support apparatus that determines whether a vehicle is able to turn into a driver’s intended lane at an intersection.
Graham (U.S. Patent Application Publication No. 2019/0130753 A1) teaches a turn assist system and method that determines whether vehicle is able to make a turn at an intersection by tracking other vehicles in crossing lanes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662